DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As stated in the remarks filed 12/18/2020, the combination of Tripathi, Raskovic, Koduru, and Bui does not teach the amendments to the independent claims 1, 8, and 15. In particular, Bui and Koduru do not teach applying the LSTM model to a borderless table in a way that can be reasonably combined with Tripathi and Raskovic to teach the full claims. As such the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al (US 2007/0140565 A1): Teaches detecting a table and creating a semantic table.
Ohmori et al (US 20150128019 A1): Teaches using table recognition on a hand-written table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                         
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178